Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 09/29/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, i.e. “Bidirectional Buck-Boost AC-AC Converter”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Appropriate correction is required.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  Regarding Claim 2, in line 2, “switchings” should read as “switching”.Regarding Claim 12, in line 19, “series-connected” should read as “series-connected switches”;in line 24, “switchings” should read as “switching”.  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 11, 18, and 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li et al. (L. Li, J. Yang and Q. Zhong, "Novel Family of Single-Stage Three-Level AC Choppers," in IEEE Transactions on Power Electronics, vol. 26, no. 2, pp. 504-511, Feb. 2011, hereinafter “Li”).	Regarding claim 1, Li discloses (see Fig. 2(d), Fig. 3 (a)-(d), Fig. 4, and Fig. 5) an apparatus (see apparatus of Fig. 2(d)) comprising: an input capacitor (Ci) connected between a first terminal (top-side terminal of source of Ui) and a second terminal (bottom-side terminal of source Ui) (Ci is connected between top-side terminal of source of Ui and bottom-side terminal of source Ui); an output capacitor (Cf) connected between the second terminal and a third terminal (top-side terminal of ZL) (Cf is connected between top-side terminal of ZL and bottom-side terminal of source Ui); a plurality of switches (S1’, S2, S3’, and S4) comprising: a first switch (S1’) connected between the first terminal and a first node (common node of S1’ and S2) (S1’ is connected between top-side terminal of source of Ui and the common node of S1’ and S2); a second switch (S2) connected between the first node and a second node (common node of S2’ and S3’) (S2 is connected between the common node of S1’ and S2 and the common node of S2’ and S3’); a third switch (S3’) connected between the second node and a third node (common node of S3 .

	Regarding claim 2, Li discloses (see Fig. 2(d)) wherein the apparatus is configured to based on switchings the first, the second, the third, and the fourth switches at the end of the positive half-cycle and the negative half-cycle of the single-phase AC voltage source (based on the switching of S1’, S2, S3’, and S4, Ui is converted into Uo), convert an input AC voltage of the single-phase AC voltage source (AC voltage of source Ui) to an output AC voltage (AC 

	Regarding claim 3, Li discloses (see Fig. 7(a)) wherein the output AC voltage and the input AC voltage have opposite phases (see Fig. 7(a) which shows Ui and Uo have opposite phases).

	Regarding claim 4, Li discloses (see Fig. 2(d)) further comprising a resonant switched capacitor (Cc) connected between the first node and the third node (Cc is connected between the common node of S1’ and S2 and the common node of S3 and S4’).

	Regarding claim 5, Li discloses (see Fig. 4 and Fig. 5) wherein the controller (see control-structure block of Fig. 5) is further configured to turn on the first switch and the third switch at substantially a same time (see Fig. 4, at transition time from B to C, S1’ and S3’ are turned-on at the same time).

	Regarding claim 6, Li discloses (see Fig. 4 and Fig. 5) wherein the controller is configured to turn off the third switch prior to turning off the first switch (see Fig. 4, at transition time from C to D, S3’ is turned off and at transition time D to A, which is after previous transition time C to D, S1’ is turned off).

	Regarding claim 7, Li discloses (see Fig. 4 and Fig. 5) wherein the controller is configured to switch the first switch under zero-current conditions (see Fig. 4, S1’ is turned on when io is zero-current at transition time from B to C, and S1’ is turned off when io is zero-current at transition time from B to A).

claim 11, Li discloses (see Fig. 2(d)) wherein each of the first switch, the second switch, the third switch, and the fourth switch comprises a body diode (each of S1’, S2, S3’, S4 comprise body diodes D1’, D2, D3’, D4, respectively).

	Regarding claim 18, Li discloses (see Fig. 2(d), Fig. 4, and Fig. 5) a method comprising: receiving, by an alternating current to alternating current (AC-to-AC) converter (converter of Fig. 2(d)) and via an input terminal of the AC-to-AC converter (top-side terminal of source of Ui) and a neutral terminal of the AC-to-AC converter (bottom-side terminal of source Ui), an input alternating current (AC) voltage (Ui) provided by a single-phase AC voltage source (source of Ui); producing, at an output terminal of the AC-to-AC converter (top-side terminal of ZL) and the neutral terminal, an output AC voltage (Uo); keeping, by a controller (see control-structure block of Fig. 5) and during a positive half-cycle of the input AC voltage (see time periods B and C in Fig. 4, where Uo is negative and Ui is positive, see Fig. 7(a) which shows Ui and Uo have opposite phases), a first switch (S1’) and a second switch (S3’), of a plurality of series-connected switches connected between the input terminal and the output terminal (S1’, S2, S3’, S4), switched on (S1’ is kept switched on during B and S3’ is kept switched on during C) and a third switch (S2) and a fourth switch (S4), of the plurality of series-connected switches, switched off (S2 is kept switched off during C and S4 is kept switched off during C); andkeeping, by the controller and during a negative half-cycle of the input AC voltage (see time periods D and A in Fig. 4, where Uo is positive and Ui is negative, see Fig. 7(a) which shows Ui and Uo have opposite phases), the first switch and the second switch switched off (S1’ is kept switched off during D and S3’ is kept switched off during A) and the third switch and the fourth switch switched on (S2 is kept switched on for intervals during A and S4 is kept switched on during A); and claim 24, Li discloses (see Fig. 7(a)) wherein the output AC voltage and the input AC voltage have opposite phases (see Fig. 7(a) which shows Ui and Uo have opposite phases).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Rainer (US Patent US 10,224,803 B1).	Regarding claim 8, Li discloses (see Fig. 5) wherein the controller (see control-structure block of Fig. 5) is further configured to: control, at a switching frequency (fs), the first switch, the second switch, the third switch, and the fourth switch (controller controls switching of S1’, S2, S3’, S4).	Li does not disclose wherein the controller is configured to determine a resonant frequency of a current flowing through the inductor; and adjust, based on the resonant frequency, the switching frequency.	However, Rainer teaches (see Col. 1 Line 57 – Col. 2 line 15) having a controller (controller in Col. 2 line 12) configured to determine a resonant frequency of a current flowing through the inductor (see Col. 2 line 12-15, “a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank”); and adjust, based on the resonant frequency, the switching frequency (see Col. 2 line 12-15, “a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li wherein the controller is configured to determine a resonant frequency of a current flowing through the inductor; and adjust, based on the resonant frequency, the switching frequency, as taught by Rainer, because it can help reduce switching losses and good efficiency in power conversion (see col. 1 line 67 - claim 19, Li discloses (see Fig. 2(d), Fig. 4, and Fig. 5) further comprising: turning off the first switch of the plurality of series-connected switches (see Fig. 4, S1’ is turned off by the controller at transition time D to A).	Li does not disclose sensing a current across a body diode of the first switch; and turning off, based on a determination that the current is zero, a second switch of the plurality of series-connected switches.	However, Rainer teaches (see Col. 1 Line 57 – Col. 2 line 15) sensing a current flowing through a body diode of a first switch (equivalent to the current flowing through a switch of the converter); and turning off, based on a determination that the current is zero, the second switch of the plurality of series-connected switches (zero current switching of the other switches in the converter, see Col. 2 line 12-15, “a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank… If the switches are switched at this resonant frequency, zero current switching (ZCS) may be achieved leading to reduced switching losses and good efficiency in the power conversion”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to include sensing a current flowing through a body diode of the first switch; and turning off, based on a determination that the current is zero, the second switch of the plurality of series-connected switches, as taught by Rainer, because it can help reduce switching losses and good efficiency in power conversion (see col. 1 line 67 - col. 2 line 3 of Rainer).	Regarding claim 20, Li discloses (see Fig. 4) further comprising: switching, by the controller and at a switching frequency (fs), the first, second, the third, and the fourth switches.a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank”); and adjusting the switching frequency based on the resonant frequency (see Col. 2 line 12-15, “a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Li to further comprise: determining the resonant frequency; and adjusting the switching frequency based on the resonant frequency, as taught by Rainer, because it can help reduce switching losses and good efficiency in power conversion (see col. 1 line 67 - col. 2 line 3 of Rainer).
Claims 12, 13, 16, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hong et al. (Chinese Patent Application Publication CN 1967993A, hereinafter “Hong”).	Regarding claim 12, Li discloses (see Fig. 2(d), Fig. 4, and Fig. 5) an apparatus (apparatus of Fig. 2(d)) comprising: an input capacitor (Ci) connected between a first terminal (top-side terminal of source of Ui) and a second terminal (bottom-side terminal of source Ui) (Ci is connected between top-side terminal of source of Ui and bottom-side terminal of source Ui); an output capacitor (Cf) connected between the second terminal and a third terminal (top-side .
	Regarding claim 13, Li discloses (see Fig. 7(a)) wherein the output AC voltage and the input AC voltage have opposite phases (see Fig. 7(a) which shows Ui and Uo have opposite phases).
	Regarding claim 16, Li discloses (see Fig. 2(d)) wherein the AC-to-AC converter further comprises a resonant switched capacitor (Cc) connected between the first switch (S1’) of the first plurality of series-connected switches and the fourth switch (S4) of the second plurality of series-connected switches.	Li does not disclose wherein the AC-to-AC converter comprises a plurality of parallel-connected alternating current to alternating current (AC-to-AC) converters.	However, Hong teaches (See Fig. 1) an AC-to-AC converter (2, 4) comprising a plurality of parallel-connected alternating current to alternating current (AC-to-AC) converters (2 and 4 are connected in parallel).claim 21, Li discloses (see Fig. 4 and Fig. 5) wherein the controller (see control-structure block of Fig. 5) is further configured to turn on the first switch and the third switch at substantially a same time (see Fig. 4, at transition time from B to C, S1’ and S3’ are turned-on at the same time).	Regarding claim 22, Li discloses (see Fig. 4 and Fig. 5) wherein the controller is configured to switch the first switch under zero-current conditions (see Fig. 4, S1’ is turned on when io is zero-current at transition time from B to C, and S1’ is turned off when io is zero-current at transition time from B to A).	Regarding claim 23, Li discloses (see Fig. 2(d)) wherein each of the first plurality of series-connected switches and the second plurality of series-connected switches comprises a body diode (each of S1’, S2, S3’, S4 comprise body diodes D1’, D2, D3’, D4, respectively).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hong, and further in view of Rainer.	Regarding claim 14, Li discloses (see Fig. 2(d), Fig. 4, and Fig. 5) wherein the controller (see control-structure block of Fig. 5) is further configured to, for the AC-to-AC converter, switch, at a switching frequency (fs), the first plurality of series-connected switches and the second plurality of series-connected switches (the controller controls S1’, S2, S3’, S4 at fs).a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank”); and adjust, based on the resonant frequency, the switching frequency (see Col. 2 line 12-15, “a controller of such a conventional resonant converter may measure voltage and/or current through the switches and dynamically adjust the switching frequency to match the natural resonant frequency of a resonant tank”).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li wherein the controller is configured to determine a resonant frequency of a current flowing through the inductor; and adjust, based on the resonant frequency, the switching frequency, as taught by Rainer, because it can help reduce switching losses and good efficiency in power conversion (see col. 1 line 67 - col. 2 line 3 of Rainer).	Li does not disclose wherein the AC-to-AC converter comprises a plurality of parallel-connected alternating current to alternating current (AC-to-AC) converters.	However, Hong teaches (See Fig. 1) an AC-to-AC converter (2, 4) comprising a plurality of parallel-connected alternating current to alternating current (AC-to-AC) converters (2 and 4 are connected in parallel).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Li wherein the AC-to-AC converter comprises a plurality of parallel-connected alternating current to alternating current .
Response to Arguments
Applicant's arguments filed on 09/29/2021 have been fully considered but they are not persuasive.	Regarding Claims 1, 12, and 18, Applicant argued that “Li fails to teach or suggest “during a positive half-cycle of the single-phase AC source, keep[ing] the first switch and the third switch switched on and keep[ing] the second switch and fourth switch switched off’ and “during a negative half-cycle of the single-phase AC source, keep[ing] the second switch and the fourth switch switched on and keep[ing] the first switch and the third switch switched off,” as recited in amended claim 1” in that “none of the switches are kept switched on during the positive half-cycle of U; and switched off during the negative half-cycle of Ui. Similarly, none of the switches are kept switched off during the positive half-cycle of Ui and switched on during the negative half-cycle of Ui”.	However, the claim limitation “keep switched on” or “keep switched off” does not require the switch to be in an on state or an off state for the entire duration as specified. Given the broadest reasonable interpretation of “during a positive half-cycle of the single-phase AC source, keep[ing] the first switch and the third switch switched on and keep[ing] the second switch and fourth switch switched off” and “during a negative half-cycle of the single-phase AC source, keep[ing] the second switch and the fourth switch switched on and keep[ing] the first switch and the third switch switched off,”, prior art showing that a switch being kept on or off during a portion of a certain period would read upon the amended claim 1. Accordingly, as admitted by the Applicant, Figure 4 of Li indicates the switches S1’, S3’, S2, and S4, and even switches S1, S3, S2’, and S4’ switching both on and off during the positive half-cycle (states B and C) and the negative half-cycle (states D and A) of Ui. More specifically, during a positive .
Conclusion
THIS ACTION IS MADE FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838   

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838